44 N.Y.2d 666 (1978)
Underhill Construction Corp., Appellant,
v.
New York Telephone Company et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Argued February 14, 1978.
Decided March 23, 1978.
David E. Montgomery, Stuart M. Levine and Gary L. Rubin for appellants.
Robert W. Gottlieb and Douglas N. Gordon for New York Telephone Company, respondent.
Andrew P. Davis and Richard T. Andrias for Charles S. Haines and another, doing business as Haines, Lundberg & Waehler, respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER and COOKE. Taking no part: Judge FUCHSBERG.
Order affirmed, with costs, on the memorandum at the Appellate Division (56 AD2d 760).